Name: Commission Implementing Regulation (EU) NoÃ 148/2014 of 17Ã February 2014 amending Regulation (EC) NoÃ 1249/2008 as regards categories and classes for recording of market prices in the beef sector and as regards market price for pig carcasses
 Type: Implementing Regulation
 Subject Matter: prices;  documentation;  means of agricultural production;  animal product
 Date Published: nan

 18.2.2014 EN Official Journal of the European Union L 46/1 COMMISSION IMPLEMENTING REGULATION (EU) No 148/2014 of 17 February 2014 amending Regulation (EC) No 1249/2008 as regards categories and classes for recording of market prices in the beef sector and as regards market price for pig carcasses THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20, first paragraph, point (s) thereof, Whereas: (1) Commission Regulation (EC) No 1249/2008 (2) lays down detailed rules for the implementation of the Union scales for the classification of beef, pig and sheep carcasses and the reporting of market prices thereof, as provided for in Article 43, point (m) of Council Regulation (EC) No 1234/2007 (3). Regulation (EC) No 1234/2007 has been repealed and replaced by Regulation (EU) No 1308/2013 with effect of 1 January 2014. (2) In accordance with point A (II) of Annex IV to Regulation (EU) No 1308/2013 category A, C and E of the Union scale for the classification of carcasses of bovine animals cover respectively carcasses of uncastrated males, castrated males and female animals aged from 12 months to less than 24 months. In addition, Regulation (EU) No 1308/2013 added a new category Z to that classification that covers carcasses of animals aged from 8 months to less than 12 months. In view of that, it is necessary to adapt the categories and classes in relation to which national and Union market prices in the beef sector are to be recorded pursuant to Regulation (EC) No 1249/2008. (3) As regards the Union scale for the classification of pig carcasses, Regulation (EU) No 1308/2013 introduced class S for lean meat content of 60 % or more of carcass weight as an obligatory class and reserved class E for lean meat content of more than 55 % but less than 60 % of carcass weight. Therefore, it is necessary to adapt the provision in Regulation (EC) No 1249/2008 on the basis of which the market prices for pig carcasses in Member States are to be determined. (4) Regulation (EC) No 1249/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1249/2008 is amended as follows: (1) Article 14(1) is replaced by the following: 1. National and Union recording of market prices on the basis of the Union scale for the classification of carcasses referred to in Article 10 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (4) shall be carried out each week and shall relate to the following conformation and fat cover classes for the categories specified in point A (II) of Annex IV to that Regulation: (a) carcasses of animals aged from 8 months to less than 12 months: U2, U3, R2, R3, O2, O3; (b) carcasses of uncastrated male animals aged from 12 months to less than 24 months: U2, U3, R2, R3, O2, O3; (c) carcasses of uncastrated male animals aged from 24 months: R3; (d) carcasses of castrated male animals aged from 12 months: U2, U3, U4, R3, R4, O3, O4; (e) carcasses of female animals that have calved: R3, R4, O2, O3, O4, P2, P3; (f) carcasses of other female animals aged from 12 months: U2, U3, R2, R3, R4, O2, O3, O4. (2) Article 25(2) is replaced by the following: 2. The price referred to in paragraph 1 shall be determined using the quotation of the following categories: (a) carcasses 60 to less than 120 kg: E, S; (b) carcasses 120 to less than 180 kg: R. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) OJ L 347, 20.12.2013, p. 671.